DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Hodur et al (US 6325509 B1).
Re claim 1, Hodur et al teaches a contact lens comprising an anterior surface (see numeral 120), a posterior surface (see numeral 110), a central axis (see figure 3 axis X), a central 
radius of curvature that is substantially identical to the first radius of curvature of the central optic zone and an outer margin, wherein the first peripheral zone is spherical at the inner margin (see numerals 124, 125 and col 2 line 63 through col 3 line 4) and is aspheric at the outer margin and there is a change in asphericity across the first peripheral zone from the inner margin to the outer margin (see col. 4, lines 15-46) and contact lens comprises at least one further peripheral zone having a radius of curvature that is less the first radius of curvature (see fig 2 and 3, col. 4 lines 15-46 and col 6, lines 48-67).
	Re claim 2, Hodur et al teaches wherein the radius of curvature is between about 4mm to about 12mm, suitably between about 7mm and about 9mm (see col 6, lines 48-67).
	Re claim 3, Hodur et al teaches wherein the central optic zone is spherical (see col 3, lines 63-66).
	Re claim 5, Hodur et al teaches wherein the first radius of curvature is described as an ellipse comprising apical curvature and eccentricity (the application discloses at least a circular path which presents an ellipse in one case mathematically).
	Re claim 6, Hodur et al teaches wherein the asphericity at the outer margin is between about -3 to about +3, suitably between about -2 to about +2, suitably between about -1 to about +1 (see equations 6 and 7).
	Re claim 7, Hodur et al teaches wherein the asphericity value across the first peripheral zone is calculated to provide the change in sagittal height across the first peripheral zone (see equations 6 and 7).
32 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by HANAKI MIWAKO JP 2006043150 A.
	Re claim 32, Hanaki teaches a system for assessing the progress of orthokeratological treatment for a patient (FIG. 6 is a flowchart showing a treatment program stored in the storage device 11 for determining whether or not the treatment progress is smooth.  Whether the treatment progress is smooth or not is determined by comparing the patient data in the periodic inspection after wearing the lens with the patient data in the pre-wearing examination to obtain the correction effect by the worn ortho-K lens. The correction effect here refers to an eye refractive power or a corneal shape corrected by wearing a lens. Such a correction effect can be obtained from changes in measured values before and after wearing a refraction test, and changes in measured values before and after wearing a corneal shape analysis test.)comprising: a database containing patient information including a patient identifier (see numeral 15), at least one corneal model for the patient calculated at spaced time intervals during treatment , and the-parameters of the orthokeratology contact lens used by the patient at a time the corneal measurements were made from which the corneal model was calculated, and information relating to refractive change patterns that have been assessed as successful for a plurality of patients  ( As a program for obtaining such a prediction result, a design of an ortho-K lens (statistical shape of a pre-wearing) patient data (corneal shape before wearing) obtained by statistically processing actual data of a large number of patients. (Base curve BC), correction effect at the time of regular inspection, and wearing conditions when the correction effect was confirmed (1 day of wearing time, period after starting wearing, time elapsed after removing the lens at periodic inspection) It is possible to obtain a relationship with a patient's age etc. recursively and use this as a regression function equation. When the patient data and wear condition data obtained in the periodic follow-up examination are input, the control unit 10 continues to wear the ortho-K lens from the regression function equation that matches or approximates the wear condition. The corrective effect that is sometimes predicted is displayed as shown in graph B of FIG. In this case, the predicted correction effect can be simulated by changing the wearing conditions such as the wearing time desired by the patient (planned)); a processor (see numeral 100); a communication module for electronic communication between the processor (see numeral 13); and a memory that contains instructions that are readable by the processor to control the processor (see numeral 11) to: receive a patient identifier (see figure 4); see figure 4); receive current corneal topography data from the patient (see figure 4); calculate, based on the retrieved most recent corneal model and the received current corneal topography data, to calculate corneal topography shape change caused by the most recent contact lens receive refractive error correction information for a patient (see figure 4); assess a pattern of refractive change caused by the contact lens (see figure 4:  FIG. 4 is a flowchart showing a program stored in the storage device 11 and used when determining the ortho-K lens design based on the patient data. First, patient data obtained by the pre-wear test is input from the input device 13. As a result, the patient data is stored in the storage device 11. Of the patient data to be input, the data may be input by transferring the data from a dedicated measuring device. When custom-made lens creation is selected and inputted from the inputted patient data, the control unit 10 calculates an ortho-K lens design suitable for correction, and displays the graphic and design value on the display device 20. (See FIG. 5). Further, when selecting from the existing lens, the control unit 10 selects a suitable one from the lens designs of the existing lens stored in the database 15, and the graphic and design values similar to those in FIG. Is displayed. In addition, the fitting state to the cornea is displayed. The corneal fitting state represents a gap between the corneal surface and the lens that is generated when the ortho-K lens is worn on the patient's eye. If the gap is large, another lens is prescribed.); and interrogate the database to compare the assessed pattern of refractive change with the stored successful patterns of change and based upon the comparison assess if the current contact lens needs to be altered and if the contact lens does not need to be altered sore the data in the database as a successful outcome (Whether the treatment progress is smooth or not is determined by comparing the patient data in the periodic inspection after wearing the lens with the patient data in the pre-wearing examination to obtain the correction effect by the worn ortho-K lens. The correction effect here refers to an eye refractive power or a corneal shape corrected by wearing a lens. Such a correction effect can be obtained from changes in measured values before and after wearing a refraction test, and changes in measured values before and after wearing a corneal shape analysis test.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodur et al (US 6325509 B1) and Ye et al (WO 2009/020963 A1)
Re claim 4, Hodur et al do not explicitly disclose wherein the central optic zone is toric.
However Ye et al discloses wherein the central optic zone is toric (see abstract)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Hodur et al to include the central optic zone is toric as taught by Ye et al for the predictable result of astigmatism correction (0001)

Claims 8-10, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodur et al (US 6325509 B1) and Cotie et al (US 2006/0152673 A1).
	Re claim 8, Hodur et al do not explicitly disclose comprising a second peripheral zone that is spherical and has a steeper radius of curvature than the first radius of curvature.
	However Cotie teaches an orthokeratology lens system with a second peripheral zone that is spherical and has a steeper radius of curvature than the first radius of curvature (see figure 2, numeral 24)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Hodur et al to include a second peripheral zone that is spherical and has a steeper radius of curvature than the first radius of curvature as taught by Cotie et al for the predictable result of a orthokeratology lens that has centering that is reliable and independent of the treatment (0004).
	Re claim 9, Hodur et al do not explicitly disclose wherein the second peripheral zone has a width of between about 0.1mm and about 2.0mm 

	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Hodur et al to include the second peripheral zone has a width of between about 0.1mm and about 2.0mm as taught by Cotie et al for the predictable result of a orthokeratology lens that has centering that is reliable and independent of the treatment (0004).
	Re claim 10, Hodur et al do not explicitly disclose comprising a third peripheral zone that has a steeper radius of curvature than the first radius of curvature.
	However Cotie teaches a third peripheral zone that has a steeper radius of curvature than the first radius of curvature (see numeral 22).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Hodur et al to include a third peripheral zone that has a steeper radius of curvature than the first radius of curvature as taught by Cotie et al for the predictable result of a orthokeratology lens that has centering that is reliable and independent of the treatment (0004).
	Re claim 13, Hodur et al do not explicitly disclose wherein the contact lens is an orthokeratology contact lens and the anterior surface is configured for use in a refractive manner such that the contact lens can provide active refractive correction when worn with an open eye.
	However Cotie teaches the contact lens is an orthokeratology contact lens and the anterior surface is configured for use in a refractive manner such that the contact lens can provide active refractive correction when worn with an open eye (see abstract)

	Re claim 15, Hodur et al do not explicitly disclose wherein the at least one further peripheral zone is non rotationally symmetric.
	However Cotie teaches the at least one further peripheral zone is non rotationally symmetric (see figure 2).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Hodur et al to include the at least one further peripheral zone is non rotationally symmetric as taught by Cotie et al for the predictable result of a orthokeratology lens that has centering that is reliable and independent of the treatment (0004).
Re claim 16, Hodur et al do not explicitly disclose wherein the central optic zone and the first peripheral zone have a vertical axis and a horizontal axis, each of the at least one further peripheral zone is divided into equal quadrants, and the vertical and horizontal axes are aligned differently to the quadrants in the at least one further peripheral zone.
	However Cotie teaches wherein the central optic zone and the first peripheral zone have a vertical axis and a horizontal axis, each of the at least one further peripheral zone is divided into equal quadrants, and the vertical and horizontal axes are aligned differently to the quadrants in the at least one further peripheral zone (see figure 2).

Re claim 17, Hodur et al discloses wherein the posterior surface has a peripheral or mid peripheral posterior surface that has a profile that facilitates tear exchange beneath the contact lens (this is an inherent and required feature of an orthokeratology lens as if it is not present it would cause tissue damage or necrosis).

Claim 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabb et al (US 6582077 B1 and further in view of Hodur et al (US 6325509 B1). 
	Re claim 27, Tabb et al discloses a system for matching a patient with a refractive error with a stock contact lens for the patient comprising; a processor (see figure 6 user interface of computer/processor); an electronic display (see figure 6 user interface of computer/processor); a database containing information of parameters of a plurality of sets of stock contact lenses (see contact lens default values col 8, lines lines 35-41), wherein each contact lens in the plurality of sets of stock contact lenses is as disclosed herein; a memory that contains instructions that are readable by the processor to control the processor (see col 8 lines 31-34) to: (a) receive refractive error correction information for a patient (see col. 8 lines 42-44 prescription); (b) receive corneal topography information for the patient (see col. 6, lines 6-9); (c) calculate a cornea model of the 
	Re claim 27, Tabb et al do not disclose a contact lens of claim l.
	However Hodur et al discloses the contact lens of claim 1 (see claim 1 rejection above)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Tabb et al the contact lens of claim 1 as taught by Hodur et al for the predictable result of an orthokeratology lens that has less mass and strong rigidity (col. 2, line 15).
	Re claim 29, Tabb et al discloses further comprising an interface through which a user can interact with the processor to make a selection of a stock lens or an empirical lens | such that if an empirical lens is selected, the-parameters for the empirical lens are calculated instead of matching with a stock lens (see figure 6).

Allowable Subject Matter
Claims 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to independent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest a fourth peripheral zone has a flat surface that forms a tangent to the central axis of the contact lens; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest the central optic zone and the first peripheral zone have a profile that when worn by a patient molds a cornea to provide an annulus of steepening in the cornea that surrounds a central region of the cornea such that peripheral refractive error is provided with hyperopic correction without changing refraction in the central region of the cornea; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5963297 A: Structurally similar OrthoK lens
US 6537545 B1: Structurally similar OrthoK lens & method
US 20040257524: A1:  Structurally similar OrthoK lens
US 6997553 B2:  Structurally similar OrthoK lens
US 20060132707 A1:  Structurally similar OrthoK lens

US 20130339043 A1:  Method device similar to applicant’s method claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872